DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on December 25, 2017. It is noted, however, that applicant has not filed a certified copy of the 201711418215.5 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Cao et al. (WO 2018/153382 A1; hereinafter Cao) .

Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claim 1, Cao discloses an arc-shaped multi-focal point fixed anode gate controlled (214) x-ray source (fig. 11), comprising an arc-shaped x-ray source housing (211), a x-ray tube bracket (212), a plurality of fixed anode reflected x-ray tubes (213) and a plurality of gate controlled switches (214); wherein two ends of the respective fixed anode reflected x-ray tube are an anode end and a cathode end respectively (figs. 12a-12b), the anode end of the respective fixed anode reflected x-ray tube generates an x-ray beam by using a reflected fixed anode target (213), and a gate is arranged close to the cathode in the respective fixed anode reflected x-ray tube (figs. 12a-12b); the plurality of fixed anode reflected x-ray tubes are fixed on the arc-shaped x-ray source housing through the x-ray tube bracket (figs. 11 and 13), and focal points of the plurality of fixed anode reflected x-ray tubes are distributed on a distribution circle (fig. 13); and the plurality of gate controlled switches (214) and the plurality of fixed anode reflected x-ray tubes (213) are connected correspondingly.

Regarding claim 2, Cao discloses wherein the x-ray tube bracket is an arc-shaped bracket (212), the x-ray tube bracket is fixed on an inner arc wall plate of the arc-shaped x-ray source housing (211), the plurality of fixed anode reflected x-ray tubes (213) are fixed on the x-ray tube bracket, and the focal points of the plurality of fixed anode reflected x-ray tubes are uniformly distributed on the distribution circle (fig. 13).

Regarding claim 3, Cao discloses wherein the x-ray tube bracket is uniformly provided with a plurality of through holes (212), anode ends of the plurality of fixed anode reflected x-ray tubes extend out of the through holes of the x-ray tube bracket respectively, and the plurality of fixed anode reflected x-ray tubes are fixed on the x-ray tube bracket through flanges respectively (fig. 11).

Regarding claim 4, Cao discloses wherein an inner arc wall plate and an outer arc wall plate of the arc-shaped x-ray source housing are respectively concentric to the distribution circle on which the focal points of the plurality of fixed anode reflected x-ray tubes are located; extension lines of a left side plate and a right side plate of the arc-shaped x-ray source housing pass through a center of the distribution circle on which the focal points of the plurality of the fixed anode reflected x-ray tubes are located (figs. 13-14).

Regarding claim 5, Cao discloses wherein an included angle θ between an outer edge of the left side plate and an outer edge of the right side plate of the arc-shaped x-ray source housing equals 360°/N, and N is a positive integer greater than 1 (figs. 13-14).

Regarding claim 6, Cao discloses wherein the focal points of the plurality of fixed anode reflected x-ray tubes are uniformly distributed in an angle range a relative to the distribution circle, 180o>α>0o, and α is smaller than θ (figs. 13-14).

Regarding claim 8, Cao discloses wherein among n fixed anode reflected x-ray tubes provided within the arc-shaped x-ray source housing, an angle between two adjacent fixed anode reflected x-ray tubes is α/n, wherein n is a number of fixed anode reflected x-ray tubes provided within the arc-shaped x-ray source housing and n≥2 (figs. 13-14).

Regarding claim 9, Cao discloses wherein each of the fixed anode reflected x-ray tubes (213) is provided with an independent gate controlled switch (214); and the respective gate controlled switch is fixed to a tube body of the respective fixed anode reflected x-ray tube through a bracket (fig. 11), and an output end of the gate controlled switch (214) is connected to a gate of the respective fixed anode reflected x-ray tube (213) through a wire (claim 15).

Regarding claim 10, Cao discloses an x-ray source, comprising a plurality of arc-shaped multi-focal point fixed anode gate controlled x-ray sources, wherein the plurality of arc-shaped multi-focal point fixed anode gate controlled x-ray sources are assembled into an integral ring structure, and focal points of all the fixed anode reflected x-ray tubes in the plurality of arc-shaped multi-focal point fixed anode gate controlled x-ray sources are circumferentially distributed on a distribution circle (figs. 11 and 13).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884